                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                              Plaintiff,            )
                                                    )
         v.                                         )       No. 18-00309-CR-W-DGK
                                                    )
JAMES SAMUELS,                                      )
                                                    )
                              Defendant.            )


                                     ORDER OF RECUSAL

         Pursuant to 28 U.S.C. § 455, the undersigned hereby recuses himself from any further

involvement in this case. The Clerk of Court is directed to randomly reassign this case to another

judge.

                                              /s/ Greg Kays
                                             GREG KAYS, JUDGE
                                             UNITED STATES DISTRICT COURT


Date: January 8, 2020




              Case 4:18-cr-00309-GAF Document 37 Filed 01/08/20 Page 1 of 1
